Citation Nr: 0917004	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left upper extremity, to include as secondary to the 
Veteran's service-connected disability of right upper 
extremity weakness, status post left ischemic infarction.

2.  Entitlement to a total rating for a period of 
convalescence for a service-connected disability or other 
condition subject to compensation.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to May 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in April 2008 and September 
2008 for further development.  

The Veteran testified at a Board hearing at the RO in June 
2008.  A transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the issues before the Board is entitlement to a total 
rating for a period of convalescence for a service-connected 
disability.  Another issue before the Board is entitlement to 
service connection for a disorder of the left upper 
extremity, to include as secondary to the Veteran's service-
connected right upper extremity weakness, status post left 
ischemic infarction.  As noted in the September 2008 Board 
remand, critical to the Veteran's total rating claim is 
determining whether service connection is warranted for left 
upper extremity disability since he asserts that because of 
problems with the disability, he required at least 30 days of 
convalescence.    

The Board notes that various 2002 to 2008 treatment records 
from Thomas M. Ward, M.D. show that the Veteran received 
botulinum toxin injections for release of dystonia to the 
left and right upper extremities following a stroke in 1989.  
In a March 2004 treatment record, it was noted that there was 
right upper extremity hemiparesis and there were secondary 
complications to his left upper extremity with development of 
dystonia.  However, when the Veteran was afforded a VA 
examination in January 2009, the VA examiner noted that he 
did not see evidence of dystonia or any other involuntary 
movements of the upper extremities.  The VA examiner did not 
refer to the earlier evidence of record in his comments. 

The Board notes that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensating 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Consequently, the 
January 2009 VA examination is inadequate given that no 
opinion was proffered based on the finding of no current 
disability at the time of the VA examination even though 2002 
to 2008 private treatment records show that the Veteran was 
treated for a disorder of the left upper extremity.  
Accordingly, obtaining a VA opinion is appropriate before the 
Board can proceed with appellate review.      

Another issue before the Board is entitlement to service 
connection for a sleep disorder.  The Veteran was afforded a 
VA examination in February 2009, which the Board notes is 
also inadequate.  After reviewing the claims file and after 
interviewing and examining the Veteran, the VA examiner 
diagnosed primary insomnia.  He noted that from the 
information provided at the VA examination, he could not 
solve the issues of cause and effect without resorting to 
mere speculation to find that the Veteran's insomnia is 
related to his experiences in the military.  The Board notes 
that the VA examiner did not discuss why an opinion is not 
possible.  Once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  A medical opinion must support its conclusion with 
an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 
120, 123-24 (2007).
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should, if possible, contact 
the VA examiner who conducted the January 
2009 VA examination, or in the 
alternative, an appropriate VA medical 
examiner to determine the nature, extent 
and etiology of any disorder of left 
upper extremity, if present.  It is 
imperative that his claims file be made 
available to the examiner for review in 
connection with the examination.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any such disorder of 
the left upper extremity is proximately 
due to or has been caused by or as been 
aggravated by, the service-connected 
disability of right upper extremity 
weakness, status post left ischemic 
infarction.  

The VA examiner should offer a rationale 
for all opinions expressed, and should 
also address the opinion offered by Dr. 
Ward that the Veteran has right upper 
extremity hemiparesis that is secondary 
to his left upper extremity of 
development of dystonia.

2.  The RO should, if possible, contact 
the VA examiner who conducted the 
February 2009 VA examination, or  in the 
alternative, an appropriate VA medical 
examiner to explain why an opinion 
regarding the etiology of the Veteran's 
sleep disorder cannot be provided without 
resorting to mere speculation.  It is 
imperative that the claims file be made 
available to the examiner for review. If 
the examiner is not available, another 
examination is deemed authorized for the 
purpose of determining the etiology of 
any current sleep disorder.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine 
whether the claims can be granted.  If 
the claims remain denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


